PER CURIAM.
These are cross-appeals from a final decree of the District Court for the District of New Jersey in a cause civil and maritime.
The libelant was the owner of a dredge, and in his libel he sought to recover damages from the respondent for a collision between the dredge, which was anchored in the Hudson river, and one or more of a string of barges in tow of the respondent’s steamboat. The court below found both parties at fault, and divided the damages between them. In approving this decision, we adopt the reasoning of the learned judge upon which it is founded, as set forth in the full and satisfactory opinion filed by him and to be found in 143 Fed. 166.
The decree of the court below is affirmed.